U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 February 6, 2012 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Direxion Funds (the “Trust”) File Nos. 333-28697 and 811-08243 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Act”), the Trust hereby certifies that the forms of the Prospectuses and Statements of Additional Information for the funds listed under Appendix A that would have been filed under Rule 497(b) or (c) under the Act would not have differed from the documents each dated February 1, 2012, filed electronically as Post-Effective Amendment No. 121 to the Trust’s Registration Statement on Form N-1A on February 1, 2012. If you have any questions regarding this filing, please call the undersigned at (414) 765-5598. Sincerely, /s/Adam R. Henkel Adam R. Henkel, Esq. For U.S. Bancorp Fund Services, LLC Appendix A Direxion Indexed Commodity Strategy Fund Class A (DXCTX) Class C (DXSCX) Institutional Class (DXCIX) Direxion Indexed Managed Futures Strategy Fund Class A (DXMAX) Class C (DXMCX) Institutional Class (DXMIX) Direxion Currency Trends Strategy Plus Fund Class A (DXFTX) Class C (DXFCX) Institutional Class (DXFIX) Direxion/Wilshire Dynamic Fund Class A (DXDWX) Class C (DXWCX) Institutional Class (DXDIX) Direxion Long/Short Global IPO Fund Class A (DXIIX) Class C (DXGCX) Institutional Class (DXIPX) 2
